UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7098


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARNELL BERNIE CALLOWAY, a/k/a Dirty,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:05-cr-00051-jct-1)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Bernie Calloway, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia,
Donald Ray Wolthuis, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darnell Bernie Calloway appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).          We have reviewed the record and

find   no    reversible   error.    Accordingly,    we    affirm.       United

States v. Calloway, No. 7:05-cr-00051-jct-1 (W.D. Va. June 25,

2008).      See United States v. Hood, 556 F.3d 226 (4th Cir. 2009).

We deny Calloway’s motion to consolidate and appoint counsel.

We   dispense    with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2